Title: From Thomas Boylston Adams to William Smith Shaw, 5 April 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 5th: April 1801.

Your letter of the 29th: ulto: is just received, with the papers enclosed, for which I thank you—The address of the Legislature is friendly—Answer proper—The letter, which is published in the Commercial Gazette, as from the Washington federalist, I had read with great satisfaction, in manuscript—I hope to grasp the hand that wrote it in a few months—The gentleman will find it more difficult than I did, to recommence at the Bar, but he must do it, and then, perhaps the good people, will, some time or other, chuse him, a Representative. If he understand his interest, he will never accept a public employment, that depends on election, so think I—
The plan, which you have adopted, for yourself, I think judicious, and I wish you much delight in the pursuit of it. While you are reading law, there may occur some vacancy, into which you may step from the Office of your patron, but, upon this, you cannot calculate. It matters little however, whether there be few, or many lawyers, in the same place; for business will always be done by a few. I am not much in the habit of expressing the anxiety, which perplexes my mind, on the subject of my own professional success, but I cannot help feeling gloomy, at times, under the conviction, that my business will not be sufficient to support me, for two or three years to come—Will this be enough to satisfy me? Do I not wish for something beyond this? Perhaps I do—What then? Why wait two or three year’s more—until the best part of your life is spent? and there is a chance that you may gain a livelihood by your profession—Very consolatory upon my word—But of this, somewhat too much—
I send you herewith the farmer’s boy, for which I paid 50/100 on account—The Oration spoken by Beckley, is not printed in pamphlet, as I know of.
We are to pass sentence, this evening, on a new historical play, written by Charles Ingersoll. It is called “Edwy and Elgiva,” the story you will remember is to be found in the first vol: of Hume, to which I refer you to refresh your memory—The cast of characters, you have enclosed, and on Monday you shall hear the fate of it. Unfortunately the Author could not keep his secret—All the town are long since informed, who wrote the piece & it now stands upon its deliverance under less favorable circumstances than if the author had been invisible—I believe it will go down once—perhaps more—
I return best regards to Boylston. His story tells pretty straight; just enough so, to make me think, he made it himself. The conditions he imposed, were quite as rigid, as I should expect from any Quaker, with an only daughter; for if the same measure of fortune be required to be paid down, by a young lawyer, as he may expect to receive as for a marriage portion, if he marry for money, very few rich Quakers, with only daughter’s, would ever be connected with young lawyers. Cousin B. & I have laid a wager, if I remember well, that one of us will be married sooner than the other, & he who marries first is to lose the bet. I hold him to the bargain, in full expectation of winning—
I am, for the present / Your’s
T B A—Monday Morng 7th: April.
The Tragedy was performed, on Saturday Evening, to a very full & respectable house, and received with applause enough to ensure it a repetition,  this evening—I think it less faulty & exceptionable, than I expected—Some alterations might be suggested, for the better, and in expressing an opinion of its merits, it is necessary to add; “it is well, for such a youth.” I will say more after a second hearing of it. The audience—were so intent upon carrying the piece through, that they bewildered sober criticism, with their clamor.
Your’s
T B A